Citation Nr: 1107107	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-46 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for skin cancer of the head, 
neck, back, and nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service in the United States Navy 
from September 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2009 and August 2010 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The matter of entitlement to non-service connected pension 
benefits has not yet been fully adjudicated by the Agency of 
Original Jurisdiction (AOJ) (see October and December 2009 RO 
letters to the Veteran) and the Board does not have jurisdiction 
over it. .  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for skin cancer of the head, 
neck, back, and nose.  In written statements, including in July 
2009, he contends that his skin cancer is related to his exposure 
to sunlight during his active duty in the Pacific.  He indicated 
that his duty station was look-out atop a bridge on a submarine 
chaser when he was continuously exposed to unprotected sunlight 
above his waist for extended periods of time.

Service treatment records are not referable to skin cancer.

Post service, private medical records, dated from 1984 to 2009, 
reflect the Veteran's treatment for various basal cell cancers.  
In a May 2009 signed statement, C.S.J., M.D., the Veteran's 
treating dermatologist, said that she treated him since 1993 for 
skin disorders that included skin cancers, pre-cancers, and 
rashes.  

In an October 2010 statement, Dr. C.S.J. indicated that "sun 
exposure/sunburn does not have to be of the degree requiring 
immediate medical attention to be severe enough to promote skin 
cancer long term".  She noted that the Veteran provided a past 
history of spending many hours "on deck" and shirtless while in 
the Pacific on active duty.  According to Dr. C.S.J., the latent 
period between heavy ultraviolet exposure and actual appearance 
of skin cancer was known to be easily a decade or more, that 
explained why he did not have problems within one year of service 
in the Pacific.  The dermatologist said that there were never any 
measurements made of the ultraviolet radiation to which the 
Veteran's skin was exposed during military service, nor were 
there any for any other point in his life for comparison.  Dr. 
C.S.J. stated	 that "it stands to reason that [the Veteran's] 
military service was at bare minimum a large contributing factor 
for his skin cancer disposition".

In light of the Veteran's lay statements attesting to sun 
exposure during service, the diagnosis of multiple skin cancers 
of his upper body, and Dr. C.S.J.'s suggestion that military 
service was "a large contributing factor for his skin cancer 
disposition", the Veteran should be afforded a VA examination to 
assess the nature and etiology of skin cancer of the head, neck, 
back and nose.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for an appropriate VA 
dermatology examination to ascertain the 
nature and etiology of his skin cancer of 
the head, neck, back, and nose.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  All appropriate testing 
should be performed.  

a.	The examiner should offer diagnoses 
as they pertain to skin cancer of the 
head, neck, back, and nose and an 
opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that any skin 
cancer disability had its clinical 
onset during the Veteran's period of 
service, or is otherwise related to 
such period of service, to include 
the Veteran's claimed sunlight 
exposure during service.  

b.	All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report. The 
examiner should reconcile any opinion 
with the service treatment records, 
and post-service diagnosis of skin 
cancer reflected in the private and 
VA treatment records.  In rendering 
an opinion, the examiner is 
particularly requested to address the 
opinion rendered by Dr. C.S.J. in 
October 2010 (to the effect that the 
Veteran's military service "was at 
bare minimum a large contributing 
factor for his skin cancer 
predisposition").

2.	After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


